Case: 1:18-cv-05369 Document #: 127 Filed: 05/05/20 Page 1 of 1 PageID #:3422

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Ubiquiti Networks, Inc.
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−05369
                                                          Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, May 5, 2020:


         MINUTE entry before the Honorable Jeffrey Cummings: Plaintiff shall submit a
demand letter in conformance with the Court's Standing Order on Settlement Conferences
as soon as practicable but in no event later than 6/1/2020. Defendants shall submit a
compliant written offer letter no later than 6/15/2020. The Court will set a telephonic
status hearing in due course to discuss rescheduling the settlement conference. To the
extent possible, the parties are encouraged to engage in settlement negotiations amongst
themselves, by telephone or video conference only. In addition, the parties shall promptly
notify the Court if they reach a settlement agreement. This order does not exempt the
parties from filing the status report otherwise required under the Northern District of
Illinois' Third Amended General Order 20−0012. Mailed notice (cc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
